Per Curiam:
We do not think that the relator had a trial before one or more of the commissioners as required by the rules¡ There was a hearing-upon the charges preferred against the relator at which testimony was taken before Commissioner Martin, who was then a police commissioner. Before that was acted upon' by the board, Commissioner Martin’s term expired* and the other commissioners in office at- that time were removed by the mayor, and the respondents were appointed in place of the retiring and removed commissioners.
It seems to us quite clear that with the retirement or removal of the commissioners in office at the time of the hearing, the proceeding came to an end, and a new trial or hearing before the new commissioners was necessary. There is nothing to show that the commissioner before whom the testimony was taken made a report to his *145associates. He certainly could not have made a report to the respondents, as they were not in office when the trial took place; and Commissioner Martin, before whom the trial was had, was not in office when the respondents acted and dismissed the relator. .
We think, for this reason, that the proceedings should be reversed, and the relator reinstated, with fifty dollars costs.
Present—Van Brunt, P. J., Williams, Patterson, O’Brien and Ingraham, JJ.
Proceedings reversed and relator reinstated, with fifty dollars costs.